DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2020 and 10/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 112 Remarks
Claim limitations “a light emitting part configured to emit, a receiving part to receive,” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “light emitting part, receiving part” coupled with functional language “[configured] to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “Various embodiments as set forth herein may be implemented as software (e.g., the program 1040) including one or more instructions that are stored in a storage medium (e.g., internal memory 1036 or external memory 1038) that is readable by a machine (e.g., the electronic device 1001). For example, a processor (e.g., the processor 1020) of the machine (e.g., the electronic device 1001) may invoke at least one of the one or more instructions stored in the storage medium, and execute it, with or without using one or more other components under the control of the processor. This allows the machine to be operated to perform at least one function according to the at least one instruction invoked. The one or more instructions may include a code generated by a compiler or a code executable by an interpreter. The machine-readable storage medium may be provided in the form of a non-transitory storage medium. Wherein, the term “non-transitory” simply means that the storage medium is a tangible device, and does not include a signal (e.g., an electromagnetic wave), but this term does not differentiate between where data is semi-permanently stored in the storage medium and where the data is temporarily stored in the storage medium,” - ¶0121.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (“Lee”) (KR 2018 0136386).
The 103(a) rejections below are based on Korean Patent Application Publication No. 2018-0136386. The rejections rely on the machine translations of the Korean prior art, which were downloaded from the European Espacenet Patent Website. These English translations are deemed to fully comply with the translation requirement of MPEP section 1207.02. See USPTO memorandum "Machine Translation of a Non-English Document Being Relied Upon by the Examiner in Support of a Rejection in an Examiner's Answer," located at http://www.uspto.gov/patents/law/exam/20091117_mach_trans_memo.pdf. The English translation of the foreign patent documents is attached.

In regards to claim 1, Lee teaches an electronic device (See FIG. 4A-5) comprising: 
	a cover glass (See FIG. 4A and 5, particularly towards the first cover 410-1 and 510-1; for more information see ¶0089); 
	a rear cover configured to face the cover glass (See FIG. 4A-5, particularly the second cover 410-2 and 510-2); 
	a display disposed between the cover glass and the rear cover and having a hole formed in a specified area (See FIG. 5 with regards to display 530, particularly ¶0093 which describes the display disposed between the first cover and the second cover); 
	a shielding layer disposed between the display and the rear cover and having the hole formed in an area corresponding to the specified area (See ¶0118 with regards to the blocking material at display surface 5302 along with the specified area); 
	a sensor module disposed in the hole to measure a distance between the electronic device and an external object (See FIG. 5 in view of ¶0107-0108 with regards to sensor, the light receiving portion 550 and the light emitting portion 560, wherein the reflected light may reach the sensor and light receiving unit); 
	a printed circuit board (PCB) disposed between the shielding layer and the rear cover (See ¶0129); and 
	at least one processor disposed on the printed circuit board and operatively connected to the sensor module (See ¶0189), wherein the sensor module includes: 
	a light emitting part configured to emit light based on a signal received from the processor (See FIG. 5 with reference to light emitting module 560, also see ¶0112), 
	a receiving part to receive the emitted light after being reflected from the external object and returning back (See FIG. 5 in view of ¶0107-0108 with regards to the light receiving portion 550), and 
	a diaphragm structure disposed between the light emitting part and the receiving part (See FIG. 5 in view of ¶0117-0119 with regards to light shielding member 593 and the side surface 5303) and including: 
	a first region blocking first reflected light reflected from the shielding layer among the emitted light (See ¶0118), and 
	a second region blocking second reflected light reflected from the cover glass among the emitted light (See ¶0117-0119 and 0111 with regards to the light shielding member with regards, for example, second region 510-12a, though other regions also exist).

In regards to claim 2, Lee teaches the electronic device of claim 1, wherein the first region and the second region have a stepped structure when the diaphragm structure is viewed from the light emitting part and the receiving part (See the shielding region materials in FIG. 5 which evidently have a type of stepping structure because of their material thickness, additionally see FIG. 9 in reference to 9931, 9303 and 994 which show multiple blocking regions with dedicated material thickness and stepped structure).

In regards to claim 3, Lee teaches the electronic device of claim 1, wherein the first region has a first length extending in a first direction, and wherein the second region has a second length extending in the first direction and shorter than the first length (See FIG. 5 with reference to ¶0117-0119 wherein a shorter length of the second region is evident, it is noted by the examiner that the claim does not specify in what direction the “first direction” and the “second direction” are, i.e. in terms of width, height, or depth, and thus leaves the claim language unreasonably broad).

In regards to claim 4, Lee teaches the electronic device of claim 1, wherein the sensor module further includes a substrate configured to mount the light emitting part and the receiving part (See ¶0123).

In regards to claim 5, Lee teaches the electronic device of claim 4, wherein the sensor module further includes a cover disposed on the substrate to surround the light emitting part and the receiving part (See ¶0158-0174 in view of FIG. 9 with regards to 993 and 994).

In regards to claim 6, Lee teaches the electronic device of claim 5, wherein the first region is formed on the cover, and wherein the second region is formed on the first region (See FIG. 9).

In regards to claim 7, Lee teaches the electronic device of claim 1, wherein the sensor module further includes a camera configured to photograph the external object (See FIG. 4A and 4B in view of ¶0087 and 0084).

In regards to claim 8, Lee teaches the electronic device of claim 7, wherein the at least one processor is configured to obtain image data corresponding to the external object in response to a user input received through the display (See FIG. 5 wherein the system obtains image data corresponding to an external object as already described above, furthermore see ¶0004 wherein the electronic device may sense a user input through the display and may perform various functions based on a signal output from the sensor, thus it is understood by one of ordinary skill in the art that indeed image data received may be that in response to a user input through the display).

In regards to claim 9, Lee teaches the electronic device of claim 1, wherein the sensor module further includes a flexible printed circuit board configured to connect the light emitting part and the receiving part to the processor (See ¶0128 in view of FIG. 6 with reference to flexible conductive member 602).

In regards to claim 11, Lee teaches the electronic device of claim 1, further comprising: a rear glass disposed on a first region of the rear cover (See ¶0084); and 
	a rear sensor module exposed through the rear glass (See ¶0084).

In regards to claim 12, Lee teaches the electronic device of claim 11, wherein the rear sensor module includes: a rear light emitting part configured to emit light, and a rear receiving part configured to: receive light which is reflected from the external object. and return back the light emitted from the rear light emitting part (See ¶0084 wherein the second cover may include through holes for various electronic components including a camera, flash, optical sensor and measurement sensor, to which one of ordinary skill in the art understands would be in a similar manner as that which is made through the front cover with its through holes for various electronic components; it is additionally noted by the examiner that although the claim language speaks of the rear portion of the system it still remarks towards “the external object” which is thus stating that it is the same object as that of being in the front portion, thus the claim language is left ambiguous and possibly confusing).

In regards to claim 16, Lee teaches a sensor module comprising: 
	a substrate (See ¶0123; for more context, also see ¶0128 in view of FIG. 6); 
	a light emitting part disposed on the substrate to emit light (See ¶0128 in view of FIG. 5 with reference to light emitting module 560, also see ¶0112); 
	a receiving part disposed on the substrate to receive the emitted light after being reflected from an external object and returning back (See ¶0128 in view of FIG. 5 and ¶0107-0108 with regards to the light receiving portion 550); 
	a cover configured to contact the substrate and surround the light emitting part and the receiving part (See FIG. 5); and 
	a diaphragm structure disposed between the light emitting part and the receiving part (See FIG. 5 in view of ¶0117-0119 with regards to light shielding member 593 and the side surface 5303), wherein the diaphragm structure includes: 
	a first region formed on the cover and having a first length (See ¶0118), and 
	a second region formed on the first region and having a second length shorter than the first length (See ¶0117-0119 and 0111 with regards to the light shielding member with regards, for example, second region 510-12a, though other regions also exist; also see FIG. 5 with reference to ¶0117-0119 wherein a shorter length of the second region is evident, it is noted by the examiner that the claim does not specify in what direction the “first direction” and the “second direction” are, i.e. in terms of width, height, or depth, and thus leaves the claim language unreasonably broad).

In regards to claim 17, Lee teaches the sensor module of claim 16, further comprising: a flexible printed circuit board connected to at least one external processor (See ¶0128 in view of FIG. 6 with reference to flexible conductive member 602).

In regards to claim 18, Lee teaches the sensor module of claim 16, further comprising: a camera disposed on the substrate to photograph the external object (See FIG. 4A and 4B in view of ¶0087 and 0084).

In regards to claim 19, Lee teaches the sensor module of claim 16, further comprising: an integrated circuit operatively connected to the receiving part to measure a distance between the sensor module and the external object based on light returning back after being reflected by the external object (See FIG. 5 in view of ¶0107-0108 with regards to the light receiving portion 550, this is taken in view of ¶0025 wherein the system recognizes a proximity distance of an object using a light detection device).

In regards to claim 20, Lee teaches the sensor module of claim 16, wherein the first region and the second region have a stepped structure when viewed from the light emitting part and the receiving part (See the shielding region materials in FIG. 5 which evidently have a type of stepping structure because of their material thickness, additionally see FIG. 9 in reference to 9931, 9303 and 994 which show multiple blocking regions with dedicated material thickness and stepped structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (KR 2018 0136386) in view of Krishnamurthy Sagar et al. (“Krishna”) (U.S. PG Publication No. 2016/0301852).

In regards to claim 10, Lee fails to explicitly teach the electronic device of claim 1, wherein the at least one processor is configured to measure a distance between the electronic device and the external object based on a time difference between emission of light from the light emitting part and its return to the receiving part.
	That is, although Lee teaches in ¶0025 that the system may recognize a proximity distance of an object or an external object using a light detection device, it fails to specify it being based on a time difference between emission of light and its return.
	In a similar endeavor Krishna teaches wherein the at least one processor is configured to measure a distance between the electronic device and the external object based on a time difference between emission of light from the light emitting part and its return to the receiving part (See ¶0049).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Krishna into Lee because it allows for the measurement of distance to an object as described in ¶0049 by using emission of light with a difference in time to that of its return.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (KR 2018 0136386) in view of Tam (U.S. Patent No. 8,996,082).

In regards to claim 13, Lee teaches the electronic device of claim 12, further comprising: a rear diaphragm structure disposed between the rear light emitting part and the rear receiving part (In much the way that a diaphragm structure was presented for the front portion as seen in FIG. 5, in reference to ¶0084 wherein rear facing components may also be applied, it is understood by one of ordinary skill in the art that a rear diaphragm structure may also be provided).
	Lee, however, fails to teach a waterproof tape configured to attach the rear glass to the rear diaphragm structure; and a poron formed on a surface of the rear glass facing the rear sensor module.
	It is noted by the examiner that the instant application’s specification fails to properly describe what a “PORON” is, while additionally not describing how, why or when the “waterproof tape” would indeed be used against water, rather it is used to refract part of light output to reduce noise input to the rear receiving part [see ¶0068 and 0089-0090 of instant application specification]. Therefore a prior art will be found which performs the function of these parts.
	In a similar endeavor, Tam is shown to describe an optica lproximity sensor in a smart phone comprising a light shielding structure with a light absorbing material as described in col. 3, li. 22-64, wherein the absorber may be fixed by an adhesive layer as specified in col. 3, li. 60. Thus a light shielding structure is described comprising at least two components where one component might be adhered by an adhesive and is therefore sealing, as is known in the art. Although Tam only shows the proximity sensor at one side, Lee does indeed teach wherein such sensors may be provided on both sides and thus may be incorporated together with Tam’s teachings.
	Therefore together Lee and Tam teach a waterproof tape configured to attach the rear glass to the rear diaphragm structure (See col. 3, li. 22-64 with regards to the light shielding structure, this is taken in view of Lee’s teachings of providing corresponding components for the front and the rear of a device); and 
	a poron formed on a surface of the rear glass facing the rear sensor module (See col. 3, li. 22-64 wherein the shielding structure may be provided as comprising at least two components, one of which may be adhered and thus sealing to a portion of the module, this is taken in view of Lee’s teaching as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tam into Lee because it allows for the the absorption or reflection of stray radiation as described in col. 3, li. 30-33, and thus limiting its effects [of the stray light], thus preventing unwanted light rays in specific directions/areas.

In regards to claim 14, Lee fails to teach the electronic device of claim 13, wherein the waterproof tape reflects part of the light emitted from the rear light emitting part to be emitted toward outside of the rear glass.
	In a similar endeavor Tam teaches wherein the waterproof tape reflects part of the light emitted from the rear light emitting part to be emitted toward outside of the rear glass (See col. 3, li. 22-64, this is taken in view of Lee’s teaching as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tam into Lee because it allows for the the absorption or reflection of stray radiation as described in col. 3, li. 30-33, and thus limiting its effects [of the stray light], thus preventing unwanted light rays in specific directions/areas.

In regards to claim 15, Lee fails to teach the electronic device of claim 13, wherein the poron blocks light reflected from the rear glass among the light emitted from the rear light emitting part.
	In a similar endeavor Tam teaches wherein the poron blocks light reflected from the rear glass among the light emitted from the rear light emitting part (See col. 3, li. 22-64, this is taken in view of Lee’s teaching as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tam into Lee because it allows for the the absorption or reflection of stray radiation as described in col. 3, li. 30-33, and thus limiting its effects [of the stray light], thus preventing unwanted light rays in specific directions/areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483